Citation Nr: 9912301	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

The propriety of the assignment of an initial evaluation of 
20 percent for sensory peripheral neuritis of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Armed Forces from 
October 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

The Board notes that the September 1996 rating decision 
initially awarded entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for circulation 
problems of the right leg.  In doing so, the RO assigned a 20 
percent evaluation specifically for sensory peripheral 
neuritis of the right leg under the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7121, and 38 C.F.R. § 4.124a, 
Diagnostic Code 8620.  The veteran disagreed with that 
determination.  

In a May 1998 rating decision, the RO continued the 20 
percent evaluation for sensory peripheral neuritis of the 
right leg under the provisions of Diagnostic Code 8620.  In 
addition, the RO separately awarded compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for deep vein 
thrombosis of the right leg and assigned a temporary 100 
percent evaluation for a period of hospitalization from 
January 11, 1996, to February 13, 1996, which thereafter was 
reduced to a noncompensable evaluation under the provisions 
of Diagnostic Code 7121.  A statement of the case which 
addressed the propriety of the evaluations of both sensory 
peripheral neuritis of the right leg and deep vein thrombosis 
of the right leg was issued.  However, the veteran's 
substantive appeal only indicated disagreement with the 
assignment of a 20 percent rating for sensory peripheral 
neuritis of the right leg.  Accordingly, the Board finds that 
the issue of the propriety of the initial evaluation for deep 
vein thrombosis of the right leg is not before the Board at 
this time.  

However, the Board notes that a September 1998 rating 
decision again addressed the issue of whether a compensable 
evaluation was warranted for deep vein thrombosis of the 
right leg and, in October 1998, the veteran appeared to 
present testimony regarding that issue.  Accordingly, the 
Board refers such issue to the RO for a determination as to 
whether the testimony presented at the October 1998 hearing 
before the undersigned Member of the Board sitting at the RO 
may be construed as a notice of disagreement with the May 
and/or September 1998 rating decisions.  

Moreover, it appears that the appellant has raised additional 
issues which have neither been developed or certified for 
appellate review.  During the October 1998 hearing before the 
undersigned Member of the Board, the veteran testified that, 
as a result of the medication taken for his service-connected 
sensory peripheral neuritis of the right leg and deep vein 
thrombosis of the right leg, he had developed a stomach 
condition and depression.  In addition, the veteran testified 
that he favored his left leg as a result of his service-
connected right lower extremity condition which created 
problems with his left knee and hip.  As the issues of 
service connection for a stomach condition, depression, and a 
left hip and knee condition, as secondary to service-
connected sensory peripheral neuritis of the right leg and/or 
deep vein thrombosis of the right leg have neither been 
developed nor certified for appellate review, they are 
referred to the RO for appropriate action.  


FINDING OF FACT

Sensory peripheral neuritis of the right leg is manifested by 
objective findings of  increased sensitivity to touch, loss 
of reflexes, and pain and tenderness, along with subjective 
complaints of constant excruciating pain.





CONCLUSION OF LAW

The criteria for an initial (and subsequent) evaluation in 
excess of 20 percent for sensory peripheral neuritis of the 
right leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for sensory peripheral neuritis of the 
right leg.  According to the veteran, complications arising 
from VA surgical treatment, specifically sensory peripheral 
neuritis of the right leg, have made it impossible for him to 
function without severe pain.  

During an October 1998 hearing before the undersigned Member 
of the Board sitting at the RO, the veteran appeared and 
presented testimony.  At that time, he noted that a "hole" 
was burned in his leg which severed the sciatic nerve.  He 
revealed that the pain was not in the hip, but in the leg and 
down through his toes.  According to the veteran, he 
experienced constant throbbing and any movement of the leg 
created additional sharp pains.  On a scale of 1 to 10, the 
veteran rated his pain a "9."  The veteran went on to 
testify that this pain resulted in functional impairment as 
evidenced by his inability to engage in any amount of 
physical activity, to include walking and climbing stairs.  
He denied swelling or discoloration of the leg, but noted 
that the pain disturbed his sleep and he was forced to take 
pain pills every two hours or so. 

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155.  Each 
disability must be reviewed in relation to its history and 
emphasis must be placed upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (1998).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1998).  The basis of a disability evaluation 
is the ability of the body to function as a whole under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (1998). 
When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (1998).

The veteran's assigned a 20 percent disability evaluation for 
sensory peripheral neuritis of the right leg under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8620 
(1998), contemplates moderate incomplete paralysis of the 
sciatic nerve; a 40 percent evaluation requires moderately 
severe incomplete paralysis; a 60 percent evaluation requires 
severe incomplete paralysis, with marked muscular atrophy; 
and an 80 percent evaluation requires complete paralysis of 
the sciatic nerve, where the foot dangles and drops, there is 
no active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regenerations.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Code 8620 (1998).  

In sum, the medical evidence reveals that the veteran's 
sensory peripheral neuritis of the right leg is manifested by 
increased sensitivity to touch, loss of reflexes, and pain 
and tenderness, even to light touch.  In addition, the record 
reveals ongoing subjective complaints of constant 
excruciating pain.

VA surgical and outpatient treatment records dated from 
January to June 1996 show that the veteran underwent right 
hip surgery for severe osteoarthritis in January 1996.  These 
records also show that complications arose following the 
surgery, to include constant pain and tenderness.  

In June 1996, the veteran underwent a VA examination at which 
time he complained of constant pain accompanied by 
hyperesthesia and tenderness of the right leg and foot.  He 
denied tingling or swelling.  Examination revealed a well-
healed mostly nontender scar over the right hip.  However, 
tenderness was noted over the right leg, even to light touch, 
beginning in the lower aspect of that scar and extending to 
and including the entire right leg and foot.  Tenderness also 
was noted in the calf muscle, but was markedly diminished, 
and dorsiflexion to the foot caused pain (mostly in 
conjunction with the pressure of the hand on the foot).  The 
Achilles reflex on the right was absent and there was quite a 
bit of pain on attempting to elicit these reflexes.  No 
increased heat, edema, muscle wasting, atrophy, discoloration 
or cyanosis was present.  The veteran was diagnosed with 
sensory peripheral neuropathy of the right leg, extending 
from the hip on down to and including the foot, moderately 
severe.  The examiner noted that the veteran's ability to get 
around was reasonably good or adequate except for the pain 
and tenderness of the leg.

VA outpatient treatment records from June to December 1996 
reveal continued complaints of right leg pain, along with a 
sensation of "pins and needles" in the right foot.  The 
veteran had tenderness on examination with light touch.  He 
was able to bear his weight well with the use of a 4-prong 
cane.  In addition, these records show that the veteran took 
Tylenol for pain and was seen for depression.

In August 1997, the veteran was hospitalized at the Los 
Angeles VAMC for psychiatric evaluation as a result of 
behavioral changes noted by family members.  At that time, 
the veteran focused on his hip and lower extremity pain and 
indicated that the VA surgeons purposefully "screwed up his 
hip."  Neurological examination revealed strength limited 
secondary to pain, but no distal weakness and no atrophy.  
The veteran refused a sensory examination and was able to 
walk without a limp.  The presumptive diagnosis by the 
attending physician was chronic sciatic pain secondary to his 
right hip replacement. 

During a June 1998 neurological consultation, the veteran 
again complained of right lower extremity pain worsened by 
movement and slightly improved by soaking in a hot tub.  No 
motor deficits were indicated.  Sensory examination revealed 
increased sensitivity to touch.  Neurological testing was 
scheduled to document the extent of any nerve involvement. 

During a July 1998 VA examination, the examiner noted that 
the veteran complained of pain and tenderness of his right 
lower extremity and attributed this symptomatology to his 
right hip surgery.  However, according to the examiner,  
studies did not demonstrate such a connection.  Furthermore, 
studies including recurrent electromyographic studies did not 
demonstrate nerve damage, even though the symptomatology 
described indicated a radiculitis of the lower leg and ankle.  
The examiner also noted that the history presented suggested 
an underlying psychiatric component as noted by his in-
patient observation at the Los Angeles VAMC.  The examiner 
noted that during the hospitalization in Los Angeles the 
veteran's neurological examination appeared normal; however, 
it was thought that the veteran may have had a sciatic 
neuralgia, probably secondary to his right hip surgery.  
According to this examiner, that conclusion appeared to be 
based on the history as provided by the veteran and not 
really born out by objective abnormalities on the study.  It 
was noted that an electromyogram was not performed during the 
August 1997 hospitalization.  However, a recent 
electromyogram of the right lower extremity was normal, to 
include normal nerve conduction studies and a normal needle 
examination.  

The examiner recounted the June 1996 examination report at 
which time he felt there was evidence of a peripheral 
neuropathy or neuritis involving his right leg, but noted 
that in the course of reviewing the data and his recent 
examination of the veteran, the appearance of a 
neuropsychiatric background made it difficult for him to 
assess the extent and severity of the veteran's complaint.  
According to the examiner, there did not appear to be the 
severe pain of which the veteran complained, although there 
was tenderness to light touch in the right lower leg and 
foot.  The examiner noted that the veteran's condition did 
not appear to have worsened since examination in June 1996, 
although the veteran indicated that his pain and tenderness 
had worsened.  In addition, the examiner noted that although 
the veteran used a cane his ambulation was unimpaired 
essentially.  

Examination at that time revealed normal deep tendon reflexes 
and no pathologic reflexes.  Tenderness and generalized 
hyperesthesia of the lower extremity were noted, but the 
examiner was unable to map these findings out in a manner 
that would indicate a specific nerve involvement.  Motor 
functions were normal; there was no muscle atrophy or wasting 
and no spasm or edema.  The veteran was diagnosed with 
neuralgia/radiculitis, right lower leg, ankle and foot of 
uncertain etiology with associated pain and tenderness, 
moderate in degree measured subjectively primarily (note 
normal limits EMG's).  

After a review of the probative evidence, the Board finds 
that a 20 percent evaluation most closely approximates the 
level of disability associated with the veteran's sensory 
peripheral neuritis at the time of the initial assignment of 
such evaluation and thereafter.  As previously noted, the 
medical evidence reveals that the veteran's sensory 
peripheral neuritis of the right leg is manifested by 
increased sensitivity to touch, loss of reflexes, and pain 
and tenderness, even to light touch.  In addition, the record 
reveals ongoing subjective complaints of constant 
excruciating pain.  However, this evidence does not reveal 
any muscle atrophy or significant loss of strength.  In fact, 
the evidence reveals that the veteran is able to bear weight 
well on his right lower extremity and has no motor defects.  

In addition, the VA physician who conducted examinations of 
the veteran in both June 1996 and July 1998, along with 
reviewing the medical evidence of record, most recently 
indicated that the only reference to involvement of the 
sciatic nerve appears to be based on a history provided by 
the veteran rather than reliance on appropriate testing.  
Neurological testing at the time of the July 1998 examination 
was normal and the VA examiner opined that there was a 
psychological component to the veteran's pain.  Accordingly, 
based on the evidence of record, the Board finds that an 
evaluation in excess of 20 percent for sensory peripheral 
neuritis of the right leg is not warranted either at the time 
of the initial rating or at any time thereafter.   

In making this determination, the Board has taken into 
account the contention of the veteran's representative that 
the veteran's level of functional loss due to pain should be 
taken into consideration under the provisions set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
diagnostic codes which set forth the criteria for rating 
peripheral neuritis involve neurological conditions rather 
than the musculoskeletal system and specifically take pain 
into consideration.  See 38 C.F.R. § 4.123 (1998).

Also in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 57-58 (1990).


ORDER

An initial, and subsequent, evaluation in excess of 20 
percent for sensory peripheral neuritis of the right leg is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

